Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 26 October 2021, has been entered and the Remarks therein, filed 28 February 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103(a) over Hong et al. in view of Karp et al., and Kaladhar et al., and Hong et al. in view of Karp et al., and Kaladhar et al., in further view of Pappas et al., and Krasowska et al., necessitated by Applicants’ amendment received 28 February 2022, specifically, amended claim 64 and new claim 84. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 64, 65 and 67-84 are pending.
Claim 83 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Election was made without traverse in the reply filed on 25 August 2021 to the Restriction/Election Office Action mailed 07 July 2021.
	Claims 64, 65, 67-82 and 84 are rejected.
	Claims 81 and 84 are objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/378,938, 12/14/2016, which is a CON of 14/128,354, 05/20/2014, which is a 371 of PCT/US2012/044701, filed 06/28/2012, which claims benefit of 61/606,220, 03/02/2012, and claims benefit of 61/502,844, 06/29/2011, and names of the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/832,396 and 15/378,938 appear to be the same; i.e., instant application 16/832,396 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the abandonment issued from parent application 15/378,938 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/378,938.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
It is noted that provisional applications 61/606,220 and 61/502,844 do not describe an adhesive for bonding the first solid substrate to the second solid substrate. Therefore, the effective filing date of the claims describing said adhesive (claims 72-76) is 28 June 2012, the filing date of the 371 of PCT/US2012/044701, 06/28/2012, in which said adhesive is disclosed.
Claims 64, 65, 67-71, 77-82 and 84 have the effective date of 29 June 2011.
Claims 72-76 have the effective filing date of 28 June 2012.

Drawings
	The objection to the drawings received 27 March 2020, cited in the Non-Final Office Action mailed 26 October 2021, is maintained in view of Applicants' amendment received 28 February 2022.
Replacement drawings were received on 28 February 2022.  
These drawings are objected to.

The drawings are objected to, because some of them are in color.
See Figs. 4A, 4B, 4C, 4D, 5A, 5B, 7A, 7B, 7C, 7D, 7E, 7F, 7G, 7H, 7J, 8, 11, 12, 13, 15A, 15B, 15C, 16, 17, 18 and 19.

Color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted (MPEP 608.01(f)). Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
 Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37CFR 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 CFR 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web.  Therefore, only one set of such color drawings is necessary when filing via EFS-Web.

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 26 October 2021, is withdrawn in view of Applicants' argument received 28 February 2022.
Applicant remarks (Remarks filed 28 February 2022, pg. 6, para. 4) that Figures 7E, 7F and 7H show microstructures arranged in a linear pattern such that microstructures in a first pair of adjacent rows have a distance separating the adjacent rows, thereby forming a first gap, and wherein said first gap is not in line with a second gap formed by a second pair of adjacent rows, wherein said first gap and second gap are in adjacent columns as claimed.

Claim Objections
	The objections to Claims 80 and 82, in the Non-Final Office Action mailed 26 October 2021, are withdrawn in view of Applicants' amendment received 28 February 2022, in which the cited claims were amended.

Claims 81 and 84 are objected to because of the following informalities:
Claim 81 recites: “…, wherein the surface coating is attached to the solid substrate by a non-covalent interaction selected from the group consisting hydrogen bonding,…”, which should read: “…, wherein the surface coating is attached to the solid substrate by a non-covalent interaction selected from the group consisting of hydrogen bonding,…”
Claim 84 recites: “The microfluidic chip of claim 64,…comprising,…, and (ii) liquid which comprises a bubble, wherein the bubble is configured to disrupt an interaction of the non-fouling surface with the first solid substrate or the second solid surface”, which should read: “The microfluidic chip of claim 64,…comprising,…, and (ii) a liquid which comprises a bubble, wherein the bubble is configured to disrupt an interaction of the non-fouling surface with the first solid substrate or the second solid substrate.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 64, 65, 67-82 and 84 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[Claims 65, 67-82 and 84 are dependent on claim 64, contains the limitations of claim 64, and are, therefore, rejected for the same reason.]
[This rejection is cited in view of Applicant’s amendment.]

	Claim 64, 65, 67-82 and 84 fail to comply with the written description requirement because they contain new matter.

	Claim 64, lines 9-10, recites: “…, (i) a non-fouling composition that reduces binding of non-specific cells or adsorption of serum proteins compared to a surface coating lacking the non-fouling composition…”
	
However, there is no support in the original disclosure nor in the originally-filed claims that the reduction of the binding of non-specific cells or adsorption of serum proteins has been compared to a surface coating lacking said non-fouling composition.  The specification recites:  “ The surface coating comprises 1) a nonfouling composition that reduces the binding of nonspecific blood cells and adsorption of other blood components, such as protein;…” (originally-filed specification, pg. 2, para. [0010]). That is, the specification does not describe and there are no examples in the specification which demonstrate a comparison of the claimed surface coating comprising a non-fouling composition with a surface coating that does not comprise the claimed non-fouling composition.
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim or the claim may be amended to recite a characteristic of the non-fouling composition that is supported by the specification.

35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 64, 65, 67-82 and 84 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
[Claims 65, 67-82 and 84 are dependent on claim 64, contain the limitations of claim 64, and, therefore, are also rejected for this same reason.]
[This rejection is cited in view of Applicant’s amendment.]

Claims 64, 77 and 81 are indefinite, because they recite insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

Claim 64 recites: A microfluidic chip for selectively enriching rare cells, comprising: a first solid substrate and a second solid substrate,… and wherein the surface coating is attached to the solid substrate by…”
However, it is not clear which solid substrate the solid substrate recited in line 14 refers to; i.e., the first or the second solid substrate.
For the purpose of compact prosecution, the claim will be interpreted to refer to either the first or the second solid substrate, according to the broadest reasonable interpretation of the claim.
Prior art will be applied according to this interpretation.



Claim 77 recites: “The microfluidic chip of claim 66,…”
However, claim 66 has been canceled.
For the purpose of compact prosecution, the claim will be interpreted to read: “The microfluidic chip of claim 64,…”
Prior art will be applied according to this interpretation.

Claim 81 recites: “The microfluidic chip of claim 64, wherein the surface coating is attached to the solid substrate by…”
However, there are two solid substrates cited in claim 64; i.e., a first solid substrate and a second solid substrate. Therefore, it is not clear to which solid substrate claim 81 is referring.
For the purpose of compact prosecution, the claim will be interpreted to refer to either the first or the second solid substrate, according to the broadest reasonable interpretation of the claim.
Prior art will be applied according to this interpretation.

Claim 84 is indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 84 recites: “…, further comprising,…, and (ii) liquid which comprises a bubble, wherein the bubble is configured to disrupt an interaction of the non-fouling surface with the first solid substrate or the second solid surface.”

However, it is not clear whether the bubble itself is sufficient to disrupt the interaction between the non-fouling surface and the first or second solid substrates or whether the bubble must undergo some type of modification in order to become ‘configured to’ perform said disruption.
In addition, it is not clear if the ‘bubble’ is a particular type of bubble or if the ‘bubble’ can be any type of bubble (e.g., an air bubble or a water bubble or neither).
The specification recites: “As the air bubble approaches the lipid bilayer, the hydrophobic tails of the lipid bilayer are turned upside down due to its high affinity ,with the air inside the air bubble, which is also hydrophobic. This breaks up the hydrophilic-hydrophilic interaction at the surface of the lipid bilayer and allows the air bubble to ‘lift off’ the top layer of the lipid bilayer, together with the CTC bound on the bioactive composition.” That is, it appears as though the bubble must be an air bubble, and that the air bubble itself is sufficient to perform the step of disrupting the interaction between the non-fouling surface and the first or second solid substrates. That is, it does not need to be ‘configured’ to perform this function.
For the purpose of compact prosecution, the claim will be interpreted to mean, according its broadest reasonable interpretation, that the bubble can be any type of bubble, and that the bubble may be applied as a bubble having its own inherent structures or characteristics or the bubble may be modified in some way (e.g., structurally) so that it becomes configured to perform the desired function noted above.
Prior art will be applied according to this interpretation.


35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 77 is rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 77 recites: “The microfluidic chip of claim 66,…”
However, claim 66 has been canceled.

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

	Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 64-71 and 77-82 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hong et al. in view of Karp et al., Anastasi et al., and Gillies et al., in the Non-Final Office Action mailed 26 October 2021, is withdrawn in view of Applicants' amendment received 28 February 2022. 
The rejection of Claims 72-76 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hong et al. in view of Karp et al., Anastasi et al., and Gillies et al., as applied to claims 64-71 and 77-82 above, and further in view of Hwang et al., and Sharma et al., in the Non-Final Office Action mailed 26 October 2021, is withdrawn in view of Applicants' amendment received 28 February 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 64, 65, 68-71 and 78-82 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hong et al. (International Patent Application Publication No. WO 2010/124227 A2; Int. Filing Date: 23 April 2010) as evidenced by Karp et al. (U.S. Patent Application Publication No. 2010/0112026 A1; Pub. Date: May 6, 2010) in view of Karp et al., and Kaladhar et al. ((2004) Langmuir 20: 11115-11122) as evidenced by Johnson et al. (Biophys. J. 59: 289-294).
[All references except Johnson et al. and Kaladhar et al. cited in the Non-Final Office Action mailed 26 October 2021.]
[This rejection is cited in view of Applicant’s amendment.]

Hong et al. as evidenced by Karp et al. addresses some of the limitations of claim 64, and the limitations of claims 65, 69, 70, 71, 78, 79, 80 and 82.
Regarding claims 64, 69, 70 and 71, Hong et al. shows a method of capturing a circulating tumor cell (CTC) in a sample comprising the step of introducing said sample into a microfluidic device under conditions that allow a CTC to bind to a cell rolling-inducing agent [= non-fouling composition] and a capturing agent [= bioactive composition], the device comprising an immobilized cell rolling-inducing agent and an immobilized capturing agent (pg. 2, para. [0007]). Flow direction in the chip will be rotated by the flow modification surface (pg. 7, cont. para. [0047] [Claim 64- A microfluidic chip for selectively enriching rare cells, a surface coating for capturing the rare cells, wherein the surface coating comprises a non-fouling composition and a bioactive composition which selectively binds to the rare cells]).
The capturing agent was fabricated using a PDMS (polydimethylsiloxane) stencil. As shown in Figure 3, the stencil contains a micropatterned surface with features protruding from the surface. The PDMS stencil was applied to a glass substrate (pg. 31, para. [0123] thru [0124] and Figs. 3 and 4). The ridges forming the micropatterned surface can be linear, extending in a direction perpendicular to the flow (pg. 13, [0071] thru [0072]; Figure 1). The one or more ridges are shaped, sized, and oriented so as to  induce a rotational flow in a sample through the channel (pg. 12, para. [0069] [Claim 64- a first solid substrate and a second solid substrate, wherein at least one of the first solid substrate or the second solid substrate comprises a series of microstructures configured to interact with cells, wherein the series of microstructures are perpendicular to a flow direction of the microfluidic chip, and wherein the first solid substrate and the second solid substrate are configured to be bound parallel to one another] [Claim 69- the first solid substrate and the second solid substrate comprise a glass substrate and a plastic substrate] [Claim 70- the glass substrate is located below the plastic substrate in a working configuration] [Claim 71- the first solid substrate comprises the series of microstructures, and wherein the first solid substrate is located above the second solid substrate in a working configuration]).

	Compare Applicant’s Figure 1A to Figure 4 of Hong et al.

Further regarding claim 64, referring to Figure 4, a method for capturing CTCs from a sample, in one aspect, includes introducing the sample into the device under conditions that allow a CTC to bind to the cell-rolling-inducing agent and a capturing agent (pg. 10, cont. para. [0063] and Fig. 4 [Claim 64- wherein at least one of the first solid substrate or the second solid substrate comprises the surface coating]).
The capturing agent specifically binds a moiety on a CTC cell surface, the capturing agent selected from the group consisting of, minimally, an antibody, an antibody fragment, an engineered antibody, and a peptide. In one aspect, the antibody is anti-EpCAM (pg. 2, para. [0012] thru pg. 3, cont. para. [0012]). The cell rolling-inducing agent is a selectin, e.g., P-selectin (pg. 2, para. [0011] [Claim 64- the bioactive compound is an antibody]).
	Further regarding claim 64, Hong et al. shows methods incorporating mixed SAM (self-assembled monolayer) of OEG (oligo ethylene glycol)-biotin/OEG-OH mounted onto a surface with streptavidin to create binding sites for biotinylated P-selectin (pg. 25, cont. para. [0107] [Claim 64- the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition] [Claim 81- the surface coating is attached to the solid substrate by a non-covalent interaction selected from a group which includes hydrogen bonding]).

Hong et al. does not specifically show that the methods incorporating mixed SAM (self-assembled monolayer) of OEG (oligo ethylene glycol)-biotin/OEG-OH mounted onto a surface with streptavidin to create binding sites for biotinylated P-selectin (pg. 25, cont. para. [0107]) is non-fouling, with regard to claim 64.
	Karp et al. shows methods in which streptavidin molecules are used to form non-covalent bridges between biotinylated selectins and a mixed SAM of OEG-biotin/OEG-OH (pg. 4, para. [0044]). Heterobifunctional PEG was used to provide reactive sites for P-selectin to produce non-fouling surfaces (pg. 8, para. [0078]). Non-fouling surfaces of PEG-based self-assembled monolayers (SAMs) were used to prepare surfaces with controlled amounts of reactive sites (pg. 10, para. [0092]), by way of addressing the limitations of claim 64.
	
	Regarding claims 65, 80 and 82, Hong et al. shows the cell capture surface [= surface coating] includes a cell-rolling inducing agent [= non-fouling composition] and a capturing agent [= bioactive composition] attached to a substrate. The substrate can be, for example, glass, plastics (or polymer-coated), hydrogels, matrigel, or extracellular matrix (ECM)-coated substrates. The cell-rolling inducing agent and the capturing agent can be immobilized on the substrate either directly or indirectly, using, for example a linker. The cell-rolling inducing agent and the capturing agent can be arranged uniformly across the cell capture surface. For example, as illustrated in Figure 1, the cell capture surface can include alternating regions having the cell- rolling inducing agent and the capture agent. The alternating regions can have substantially the same widths or the widths can vary among the regions (pg. 11, para. [0068] thru pg. 12, cont. para. [0068] and Fig. 1 [Claim 65- the series of microstructures comprises microstructures [[are]] arranged in a linear pattern such that microstructures in a first pair of adjacent rows have a distance separating the adjacent rows, thereby forming a first gap, and wherein said first gap is not in line with a second gap formed by a second pair of adjacent rows, wherein said first gap and second gap are in adjacent columns] [Claim 80- the non-fouling composition is coupled to the first solid substrate by a surface linker, and wherein the non-fouling composition is coupled to the second solid substrate by a surface linker] [Claim 82- first solid substrate is completely coated by the non-fouling composition, and wherein the second solid substrate is completely coated by the non-fouling composition]).
	Regarding claim 78, for flow experiments, the flow chamber was perfused with cells using a syringe pump (pg. 27, para. [0110] [Claim 78- a syringe pump, wherein the syringe pump is configured to apply buffer at a flow rate configured to release non-specific cells from the non-fouling layer without releasing cells selectively bound to the bioactive composition]).
	Regarding claim 79, the method further comprises applying a shear stress between 0.05 dyn/cm2 and 10 dyn/cm2 on the sample introduced into the device (pg. 2, para. [0008] [Claim 79- a syringe pump configured to aid rinsing the microfluidic chip with a buffer at a shear force of about 2.5 to about 10 dyne/cm2]).

	It is noted that the term ‘rare cells’ is not explained, described or defined in the instant specification. However, the specification recites: “…, the present invention is directed to a surface coating to capture a circulating rare cell (CRC). This surface coating increases the capture efficiency of a CRC, such as CTC, circulating stem cells (e.g. tumor stem cell and bone marrow stem cells), fetal cells, bacteria, virus, epithelial cells, endothelial cells or the like...” That is, the CTCs, shown by Hong et al., are considered to be rare cells.
It is noted that the ‘non-fouling composition’ is shown to be positioned or layered on top of the glass surface substrate (see instant Figure 1A).  The ‘cell rolling-inducing agent’, shown by Hong et al., is also positioned or layered on top of the glass surface substrate (e.g., see Fig. 1 and Fig. 4). Therefore, the terms are considered to be synonymous or interchangeable.
	It is noted that ‘bioactive composition’ is not explained, described or defined in the instant specification. The specification merely recites: “The surface coating for the capture and purification of a biological substance comprises 1) a releasable composition for releasing nonspecific blood cells and other blood components, such as protein, through a buffer rinse; and 2) a bioactive composition that captures a biological substance” (pg. 6, para. [0050]). The ‘capturing agent’, shown by Hong et al., performs this same function, and, therefore, the terms are considered to be synonymous or interchangeable.

	Hong et al. does not show: 1) the non-fouling composition reduces binding of non-specific cells or adsorption of serum proteins compared to a surface coating lacking the non-fouling composition [Claim 64]; 2) and the surface coating is attached to the solid substrate by a non-covalent interaction [Claim 64]; 3) the non-fouling composition comprises a lipid layer [Claim 68]; and 4) the surface coating is attached to the solid substrate by a non-covalent interaction selected from a group which includes hydrophilic-hydrophilic interaction [Claim 81].

	Karp et al. addresses some of the limitations of claim 64, and the limitations of claim 68.
	Karp et al. shows surfaces and materials for cell rolling applications (Abstract [nexus to Hong et al.] [cell rolling surface]). FIG. 1 schematically illustrates cell rolling controlled via cell adhesion molecules on a surface according to various embodiments of the present invention. They can also be used for the disposal of specific cells (e.g., cancer cells), etc. As a further example, these coated surfaces and devices comprising them can be used to separate cells into subpopulations (pg. 5, para. [0052] and Fig. 1). Cells that are trapped may be, for example, circulating cells, such as metastasizing cancer cells (pg. 6, cont. para. [0057] [nexus to Hong et al.] [a device for enriching rare cells, capture CTCs]). Examples of cell adhesion molecules include full length, fragments thereof, analogs of, and/or modifications of selectins (e.g., E-selectins, P-selectins, L-selectins) (pg. 3, para. [0036] [nexus to Hong et al.] [selectins, P-selectin]). Immobilization of biotinylated P-selectin on a mixed SAM of OEG-biotin/OEG-OH was performed through streptavidin (pg. 2, para. [0023] [nexus to Hong et al.] [biotinylated P-selectin]). Amine, aldehyde and epoxy functionalized glass substrates were tested (pg. 6, para. [0061] [nexus to Hong et al.] [a first and a second substrate]). The rolling dynamics of neutrophils on P-selectin-immobilized surfaces under shear flow were observed when a neutrophil solution was perfused on P-selectin surfaces under wall shear stresses from 1 to 10 dyn/cm2 (pg. 2, para. [0021] [nexus to Hong et al.] [shear force of about 2.5 to about 10 dyne/cm2]).
	Regarding claim 64, surfaces with at least partial coatings of an ordered layer of a cell adhesion molecule which is bound to the surface of the substrate. In some embodiments, the cell adhesion molecules are bound to the surface of the substrate
through interactions that include one or more non-covalent bonds (pg. 4, para. [0044] [Claim 64- the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition]).
	Regarding claim 68, an early example of cell rolling studies was performed in 1991 using selectins with lipid bilayers (see Lawrence, M.B. and Springer, T.A., the entire contents of which are herein incorporated by reference in their entirety (Lawrence et al. ((1991) Cell 65: 859-873)) (pg. 8, para. [0077] [Claim 68- the non-fouling composition comprises a lipid layer]).

	Compare to Applicant’s exampled bioactive composition of a biotinylated EpCAM antibody (also, see Anastasi et al. below) (originally-filed specification, pg. 17, para. [0095] thru [0095]). Compare to Applicant’s exampled use of a glass substrate (spec., pg. 17, para. [0097]). Compare to Applicant’s exampled use of a supported lipid bilayer (SLB) surface coating and streptavidin (spec., pg. 18, para. [00100] thru [00102]).


	

Kaladhar et al. as evidenced by Johnson et al. shows that lipid layer surface modification, as taught by Karp et al., reduces the binding of non-specific cells or adsorption of serum proteins, by way of addressing the limitations of claim 64, and that (bi)lipid layers, as a surface coating, interact (inherently) with a solid substrate via hydrophilic-hydrophilic interaction, with regard to claim 81.
	Regarding claim 64, Kaladhar et al. shows surface modification using supported monolayers of phosphorylcholine containing phospholipids has been an accepted strategy for developing blood-contacting materials (pg. 11115, Abstract [nexus to Hong et al. (e.g., pg. 15, para. [0078] [nexus to Karp et al. (e.g., pg. 6, para. [0060]; i.e., the microfluidic chips of Hong et al. and Karp et al. are used to contact blood]). The different supported monolayer surfaces are a closely packed hydrophobic surface. The various types of lipids include phosphatidylcholine (PTC) for phospholipid, galactocerebroside (Gal) for glycolipid, and cholesterol (Chol) based on the headgroup structure to represent the major lipid components of the endothelial luminal cell membrane. PTC/Chol/Gal and PTC/Chol lipid combinations reduced protein adsorption and blood cell adhesion (pg. 11115, Abstract [Claim 64-a non-fouling composition that reduces binding of non-specific cells or adsorption of serum proteins, the non-fouling composition reduces binding of non-specific cells or adsorption of serum proteins compared to a surface coating lacking the non-fouling composition]).
The monolayers have been immobilized based on the noncovalent interactions of the monolayer and the polymer surface (pg. 11116, column 1, para. 1; here, hydrophilic-hydrophilic and hydrophilic-hydrophobic interaction) [nexus to Karp et al.] [lipid bilayers]. Films were cast on clean glass plates (pg. 11116, column 2, para. 3 [nexus to Hong et al. and Karp et al.] [glass substrate]).

Kaladhar et al. does not specifically show that bilipid layers, as a surface coating, interact with a solid substrate via hydrophilic-hydrophilic interaction, with regard to claim 81.
Johnson et al. shows that a lipid layer or bilayer interacts with a (hydrophilic) substrate via, minimally, a hydrophilic interaction (i.e., hydrophilic-hydrophilic), with regard to claim 81.
Johnson et al. shows that a dimyristoylphosphatidylcholine bilayer has a polar head group and is adsorbed to a planar quartz surface in an aqueous environment (pg. 289, Abstract). Johnson et al. shows detailed structural information on a single lipid bilayer adsorbed to a planar solid support (pg. 293, column 1, para. 1). The lipid has both a polar head group and a choline head group (pg. 293, column 2, para. 1 thru 2).
That is, the PTC shown by Kaladhar et al. exhibits hydrophilic-hydrophilic interaction properties (via the polar head group).

	Compare to Applicant’s statement that the protein resistant property of SLB (supported lipid bilayers) can be explained by the presence of neutral and zwitterionic phosphatidylcholine headgroups, as well as an aqueous thin film formed between the hydrophilic lipid head groups and the bulk solution (specification, pg. 7, para. [0056]). 


Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the microfluidic chip for selectively enriching rare cells comprising a first substrate, a second substrate, and a surface coating which, in turn, comprises a non-fouling composition and a bioactive composition, as shown by Hong et al. as evidenced by Karp et al., by applying a surface coating comprising a non-fouling composition which: 1) reduces the binding of non-specific cells or adsorption of serum proteins [Claim 64]; and 2) comprises a lipid layer [Claim 68], as shown by Karp et al., with a reasonable expectation of success, because Karp et al. shows a device for selectively enriching rare cells comprising a first substrate, a second substrate, and a surface coating which, in turn, comprises a non-fouling composition and a bioactive composition, which is the device, shown by Hong et al. (MPEP 2143 (I)(G)).
In addition, it is noted that many of the surfaces and materials used for cell rolling applications, shown by Karp et al., are the same as those shown in Hong et al. (see nexus paragraph above). In addition, Hong et al. and Karp et al. also show surfaces and materials described and/or claimed by Applicant (see rejection above). Therefore, it would have been obvious to have used the lipid layer, shown by Karp et al., as the cell-rolling surface agent, shown by Hong et al., with the reasonably predictable expectation that it would attach to a substrate (such as glass) and behave as an anchor for bioactive compositions, such as antibody ligands used to capture/enrich rare cells; i.e., both surface coatings perform the same function (MPEP 2143 (I)(G).
In addition, Kaladhar et al. teaches that (bi)lipid surface coatings exhibit (inherent) characteristic properties, such as reducing the binding of proteins and blood components, and attaching to substrate surfaces (e.g., the hydrophilic surface of glass) via a non-covalent interaction (e.g., hydrophilic-hydrophilic and hydrophilic-hydrophobic interaction).
One of ordinary skill in the art would have been motivated to have made those modifications, because Karp et al. teaches that depending on the intended use of the coated surface, the layer of cell adhesion molecules may include a single cell adhesion molecule or a combination of different cell adhesion molecules. In some embodiments, cell modifying ligands may be co-immobilized with cell adhesion molecules. In certain embodiments, the cell modifying ligand may be attached non-covalently. In certain embodiments, the ordered layer comprises at least one cell modifying ligand that is covalently attached to the surface and least one cell modifying ligand that is non-covalently attached to the surface (pg. 5, para. [0051]). That is, incorporating non-covalent bonding technology (or a lipid layer) into the device renders the device more versatile by way of enabling different types of capturing agents/bioactive compositions to be combined onto one substrate (in a non-permanent manner), depending upon its intended use, which would, in turn, improve its general therapeutic potential.
It would have been further obvious to have attached the surface coating to the solid substrate via non-covalent binding, such as hydrophilic-hydrophilic interaction [Claims 64 and 81], with a reasonable expectation of success, because Karp et al. shows that the surface coating is a lipid (bi)layer, and Johnson et al. teaches that lipid bilayers interact with substrate (e.g., a quartz planar surface) via hydrophilic-hydrophilic interaction, because of the (inherent) presence in the lipid (bi)layer structure of polar head groups.
One of ordinary skill in the art would have been motivated to have made those modifications, because, as noted above by Karp et al., incorporating non-covalent bonding technology (or a lipid layer) into the device renders the device more versatile by way of enabling different types of capturing agents/bioactive compositions to be combined onto one substrate (in a non-permanent manner), depending upon its intended use, which would, in turn, improve its general therapeutic potential.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 67 and 77 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, and further in view of Anastasi et al. (U.S. Patent Application Publication No. 2010/0092491 A1; Pub. Date: Apr. 15, 2010), and Gillies et al. (U.S. Patent Application Publication No. 2003/0157054 A1).
[Anastasi et al. and Gillies et al. cited in the Non-Final Office Action mailed 26 October 2021.]

 	Hong et al. further addresses some of the limitations of claim 67.
Regarding claim 67, Hong et al. shows that the capturing agent specifically binds a moiety on a CTC cell surface, the capturing agent selected from the group consisting of, minimally, an antibody, an antibody fragment, an engineered antibody, and a peptide. In one aspect, the antibody is anti-EpCAM (pg. 2, para. [0012] thru pg. 3, cont. para. [0012]). The cell rolling-inducing agent is a selectin, e.g., P-selectin (pg. 2, para. [0011] [Claim 67- the antibody is an EpCAM antibody]).
For P-selectin immobilization on the mixed SAM (self- assembled monolayers) of OEG (oligo ethylene glycol)-biotin/OEG-OH. P-selectin was first biotinylated (pg. 24, para. [0107] thru pg. 25, cont. para. [0107]).

Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, do not show: 1) the antibody is biotinylated EpCAM antibody [Claim 67]; and 2) the binding moiety comprises an antibody, and the antibody comprises a heavy chain and a light chain that binds EpCAM, wherein (a) the heavy chain comprises CDR1, CDR2, and CDR3 of SEQ ID NO: 1, and (b) the light chain comprises CDR1, CDR2, and CDR3 of SEQ ID NO: 2 [Claim 77].

Anastasi et al. and Gillies et al. address the limitations of claims 67 and 77.
	Anastasi et al. teaches that the targeting of tumor tissues by antibodies able to
selectively recognize antigens overexpressed at the tumor site is the goal of all anti-tumor immunotherapies. Epithelial cell adhesion molecule (EpCAM) is expressed at the basolateral membrane on simple epithelia where it is involved in calcium-independent hemophilic cell adhesion (pg. 1, para. [0002] [nexus to Hong et al.] [anti-EpCAM antibody, capture circulating tumor cells (CTCs)]).
	Regarding claim 67, Anastasi et al. shows an anti-EpCAM antibody, designated ST3232/10, which exhibits properties suitable for both therapeutic and diagnostic applications. It shows a high affinity for the native antigen and good tumor selectivity (Abstract). According to the described invention, recombinant derivatives or conjugates of the monoclonal anti-human EpCAM or fragments thereof are also indicated as "derivatives". In a most particularly preferred embodiment of the invention, other than the antibody and the fragments, also the derivatives thereof are biotinylated (pg. 3, para. [0036] [biotinlylated EpCAM antibody]).
Regarding claim 77, the variable region of the antibody heavy chain comprises all three complementarity determining regions (CDRs) having the sequence of SEQ ID No. 2, SEQ ID No. 4 or SEQ ID No. 6 (pg. 2, para. [0016]). The variable region of the antibody light chain comprises all three complementarity determining regions (CDRs) having the sequence of SEQ ID No. 8, SEQ ID No. 10 or SEQ ID No. 12 (pg. 2, para. [0019]). Table I shows the amino acid sequences for CDR1, CDR2 and CDR3 of both the variable heavy chain and variable light chain of the anti-EpCAM antibody, ST3232/10 (pg. 7, para. [0088], Table I). The antibody is chimeric and can be fused to another protein or linked to an agent or a marker (pg. 2, para. [0026] [CR1, CDR2, CDR3 of a heavy chain and a light chain of EpCam antibody]).
	
	Gillies et al. provides motivation for using an anti-EpCam antibody heavy chain
peptide sequence represented by SEQ ID NO: 1, and an anti-EpCam antibody light chain peptide sequence represented by SEQ 1D NO:2, by way of addressing the limitations of claim 77.
Regarding claim 77, Gillies et al. shows recombinant antibodies that specifically bind human epithelial cell adhesion molecule (EpCAM), and their use as a diagnostic, prognostic or therapeutic agents (pg. 1, para. [0002]). In particular, the invention is described by recombinant KS antibodies in which the amino acid sequences have been modified to reduce their immunogenicity in humans (pg. 1, para. [0008]). The term "KS antibody" is understood to mean an antibody that binds specifically to the same human EpCAM antigen bound by murine antibody KS-1/4 expressed by a hybridoma. The KS antibody preferably comprises (i) an amino acid sequence of SASSSVSY (amino acids 24-31 of SEQ ID NO:1) defining at least a portion of an immunoglobulin light chain CDR1 sequence, (ii) an amino acid sequence of DTSNLAS (amino acids 49-55 of SEQ ID NO:1) defining at least a portion of an immunoglobulin light chain CDR2 sequence, (iii) an amino acid sequence of HQRSGYPYT (amino acids 88-96 of SEQ ID NO:1) defining at least a portion of an immunoglobulin light chain CDR3 sequence, (iv) an amino acid sequence of GYTFTNYGMN (amino acids 26-35 of SEQ ID NO:2) defining at least a portion of an immunoglobulin heavy chain CDR1 sequence, (v) an amino acid sequence of WINTYTGEPTYAD (amino acids 50-62 of SEQ ID NO:2) defining at least a portion of an immunoglobulin heavy chain CDR2 sequence, or (vi) an amino acid sequence of SKGDY (amino acids 101-105 of SEQ ID NO:2) defining at least a portion of an immunoglobulin heavy chain CDR3 sequence, or any combination of the foregoing (pg. 2, para. [0013]). 
It is noted that the boldened amino acids from the sequences cited above, namely GYTFTNYGMN and WINTYTGEPTYAD, and are found in instant SEQ ID NO.: 1; 
It is noted that the boldened amino acids from the sequences cited above, namely DTSNLAS, are found in instant SEQ ID NO: 2.
More generally, the recombinant anti-EpCAM antibody has an immunoglobulin variable heavy chain sequence having the following amino acid sequence (SEQ ID NO: 6) (“X” represents a substituted amino acid):
Q-X-Q-L-V-Q-S-G-X-E-X-K-K-P-G-E-X-V-K-I-S-C-K-A-S-G-Y-T-F-T-N-Y-G-M-N- W-V-X-Q-X-P-G-K-G-L-X-W-M-G- W-I-N-T-Y-T-G-E-P-T-Y-A-D-X-F-X-G-R-X-X-X-S-L-X-T-S-X-S-T-A-X-L-Q-X-X-X-L-R-X-E-D-X-A-X-Y-F-C-V-R-F-I-S-K-G-D-Y-W-G-Q-G-T-S-V-T-V-S-S (pg. 5, para. [0053] thru pg. 6, cont. para. [0053]).
The recombinant anti-EpCAM antibody has an immunoglobulin variable light chain sequence having the following amino acid sequence (SEQ ID NO: 3) (“X” represents a substituted amino acid):
X-I-X-L-T-Q-S-P-A-X-X-X-X-S-P-G-X-X-X-T-X-T-C-S-A-S-S-S-V-S-T-X-L-W-Y-X-Q-K-P-G-X-X-P-K-X-X-I-X-D-T-S-N-L-A-S-G-X-P-X-R-F-S-G-S-G-S-G-T-X-Y-X-LX-
I-X-S-X-E-X-E-D-X-A-X-Y-Y-C-H-Q-R-S-G-Y-P-Y-T-F-G-G-G-T-K-X-E-I-K (pg. 3, para. [0030]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the microfluidic chip for selectively enriching rare cells comprising a first substrate, a second substrate, and a surface coating which, in turn, comprises a non-fouling composition and a bioactive composition, as shown by Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, by incorporating a biotinylated EpCAM antibody as the bioactive composition [Claim 67], as shown by Anastasi et al., with a reasonable expectation of success, because Anastasi et al. shows anti-EpCAM antibody fragments which can be used to bind to (and, therefore, capture) the EpCAM molecule overexpressed in tumor epithelium, which is the purpose for which EpCAM antibody is used, in the device and method for selectively enriching rare cells, as shown by Hong et al. (MPEP 2143 (I)(G)). 
In addition, it would have been obvious to one of ordinary skill in the art to have substituted the EpCAM antibody, shown by Hong et al., with the biotinylated EpCAM antibody, shown by Anastasi et al., with the reasonably predictable expectation that the biotinylated EpCAM would have exhibited the same EpCAM binding properties as the nonbiotinylated EpCAM antibody. In addition, Hong et al. shows that one of the non-fouling composition components, P-selectin, can be biotinylated (pg. 24, para. [0107] thru pg. 25, cont. para. [0107]). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the EpCAM antibody, shown by Hong et al., with the biotinylated EpCAM antibody, shown by Anastasi et al., in a ligand binding strategy with, for example, a linker, for the purpose of preparing the surface coating (MPEP 2143 (I)(B(3)). 
It would have been further obvious to have incorporated an EpCAM antibody having specific heavy and light chain amino acid sequences into the bioactive composition [Claim 77], with a reasonable expectation of success, because both Anastasi et al. and Gillies et al. show that recombinant EpCAM antibody having CDR1, CDR2 and CDR3 light and heavy chain regions composed of specific amino acid sequences can be effective in binding to the EpCAM molecule, which is the purpose for which EpCAM antibody is used, in the device and method for selectively enriching rare cells, as shown by Hong et al. (MPEP 2143 (I)(G)). In addition, Gillies et al. shows a general amino acid substitution strategy for producing EpCAM antibody fragments (from each of CDR heavy and light chain regions) which can bind to the EpCAM molecules on tumor cells. Therefore, one of ordinary skill in the art would understand that a number of different amino acids in the EpCAM heavy and light chains could be substituted and still produce an active, functional EpCAM antibody, such as CDR1, CDR2 and CDR3 regions from the heavy and light chains represented by instant SEQ ID NOs: 1 and 2 (MPEP 2143 (B(3)) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Anastasi et al. teaches that recombinant anti-EpCAM antibody can be tailored (by selectively determining those CDR regions having specific amino acid sequences) so as to reduce their immunogenicity in humans (pg. 1, para. [0008]). In addition, Anastasi et al. teaches that specific heavy chain variants (VH) can be tested to determine if specific amino acid insertions would result in improved binding (to EpCAM) (pg. 13, Table 6 legend). That is, one of ordinary skill in the art would have been motivated to have utilized recombinant biotechnology in order to produce CDR heavy and light chain regions with specific amino acid sequences which would either improve the binding capability of the anti-EpCAM antibody (to EpCAM on circulating tumor cells) and/or reduce the immunogenicity of the antibody, thereby improving the EpCAM antibody as a therapeutic.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claims 72-76 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied claim 64 above, and further in view of Hwang et al. (U.S. Patent Application Publication No. 2007/0160502 A1),  and Sharma et al. ((2011 Apr.) Annals Biomed. Eng. 39(4): 1313-1327).
[Hwang et al. and Sharma et al. cited in the Non-Final Office Action mailed 26 October 2021.]

Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, do not show: 1) the microfluidic chip further comprising any of the limitations related to the use of an adhesive for bonding the first solid substrate to the second solid substrate [Claims 72, 73, 74, 75, and 76]).

Hwang et al. and Sharma et al. address the limitations of claims 72, 73, 74, 75 and 76.
Hwang et al. shows a method for fabricating a microfluidic device in an efficient manner (pg. 1, para. [0008] [nexus to Hong et al.] [microfluidic device or chip]). The microfluidic device is used for cell binding (pg. 4, para. [0042], Example 1 [nexus to Hong et al.] [device for cell binding]). The first substrate may be a material selected from the group consisting of glass or polymers (e.g., plastics) (pg. 2, para. [0029]). The second substrate, which has a microstructure, may be a material selected from the group consisting of glass or polymers (e.g., plastics) (pg. 3, para. [0033] [nexus to Hong et al.] [a first and second substrate, glass, plastic]). The device may be used as an analytical device, such as a lab-on-a-chip (pg. 1, para. [0005] [nexus to Hong et al.] [a microfluidic chip]).
Regarding claims 72, 73 and 74, the microfluidic device includes coating an adhesive material on a first substrate having a fluid port therein to form an adhesive layer, arranging a second substrate having a microstructure formed therein with the surface of the first substrate on which the adhesive layer is formed, binding the first substrate to the second substrate. The fluid port and the microstructure correspond (i.e., are aligned with) each other (pg. 2, para. [0025]). The ‘microstructure’ may be any microstructure formed within or on the microfluidic device, such as microchannels, microchambers, and fluid ports (pg. 3, para. [0033] [Claim 72- an adhesive for bonding the first solid substrate to the second solid substrate] [Claim 73- the adhesive comprises an inner hollow opening in a form of a channel] [Claim 74- the inner hollow opening in a form of a channel is configured to encompass the series of microstructures]).
In addition, Hwang et al. shows the use of a laminating tape as support layer incorporated into the microfluidic device (pg. 2, para. [0030] thru [0031]). A blue tape was laminated to a thickness of several tens of micrometers on a first surface, which was opposite to the surface on which SU-8 would be coated.  The surface opposite to the blue tape, i.e., the surface to be bound with the lower substrate, was spin coated with SU-8 2500 (pg. 4, para. [0044]).
That is, Hwang et al. envisions the use of a tape adhesive in the described microfluidic device.

Sharma et al. shows examples of point of care (POC) diagnostic applications for ‘lab on a chip’ devices (pg. 1313, column 1, Abstract [nexus to Hong et al.] [microfluidic device or chip]). Advantages gained from microfabrication and nanofabrication approaches have since been leveraged for chemical, biological, and physical processes from the molecular to the cellular scales. These approaches have been applied to a variety of fields from drug discovery for improved molecular assays to biomimetic devices for tissue engineering (pg. 1313, column 2, para. 1 [nexus to Hong et al.] [cell-based manipulations]). 
Regarding claims 75 and 76, an exemplary microfluidic device, shown by Martinez et al. ((2008) PNAS 105(50): 19606-19611); incorporated by reference here), is a three-dimensional (3D) device fabricated by assembling alternating layers of SU-8 patterned paper with double-sided adhesive tape. By patterning SU-8 photoresist onto the paper, hydrophilic channels could be easily created and fluids were able to move vertically through the layers by laser cutting holes through the tape (Fig. 2) (pg. 1316, column 2, para. 1 and pg. 1317, Fig. 2 [nexus to Hwang et al.] [SU-8 epoxy coating] [Claim 75- the inner hollow opening determines a path for the rare cells to travel through the microfluidic chip]).
Figure 2 shows that the adhesive tape determines the height of the channels (here, holes) of the microfluidic chip (pg. 1317, column 1, Fig. 2, Step 2 [Claim 76- a thickness of the adhesive determines a height of a channel of the microfluidic chip]).
The device has four channels (pg. 1316, column 2, para. 1 [nexus to Hwang et al.] [microchannels]).

Compare the incorporation of tape in the microfluidic devices, shown by Hwang et al. and, more specifically, Sharma et al., to Applicant’s use of 3M double sided tape as the adhesive to join together a PMMA substrate and a glass substrate (originally-filed specification, pg. 20, lines 12-13).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the microfluidic chip for selectively enriching rare cells comprising a first substrate, a second substrate, and a surface coating which, in turn, comprises a non-fouling composition and a bioactive composition, as shown Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, by using an adhesive to bond the first substrate to the second substrate [Claim 72], as well as forming the adhesive according to the limitations of claims 73-76 [Claims 73, 74, 75, and 76], with a reasonable expectation of success, because Hwang et al. shows a microfluidic device in which a first substrate is bound to a second substrate, which is the microfluidic device, shown by Hong et al. (MPEP 2143 (I)(G)). Although Hong et al. implements a photomasking PDMS stencil process to bind the first and second substrates together (Fig. 3), it would have been obvious to one of ordinary skill in the art to have implemented an adhesive bonding process, because Hwang et al. (pg. 1, para. [0005]) and Sharma et al. show that recessed regions or channels similar to those in the device shown by Hong et al. can be produced using an adhesive (MPEP 2143 (I)(G)).
In addition, because Sharma et al. shows the use of double-sided adhesive tape to bind alternate layers of paper patterned with the epoxy SU-8 (and Hwang et al. shows the general incorporation of adhesive tape in the described microfluidic device which also incorporates the plastic/epoxy SU-8), it would have been obvious to one of ordinary skill in the art to have substituted the PDMS photomasking technique, as shown by Hong et al., with the use of an adhesive, such as a double-sided tape, to bind together two substrates, such as the glass and plastic substrates, shown by Hong et al., with the reasonably predictable expectation that the two substrates would become bound to each other (MPEP 2143 (I)(B(3))). That is, PDMS photomasking and using adhesive to bind together two substrates, result in the same microfluid chip structure, which comprises a series of microstructures which regulate rotational flow within said microfluidic chip. In addition, Sharma et al. shows that the double-sided adhesive tape can be perforated with holes which form channels (pg. 1317, column 1, Fig. 2). Therefore, one of ordinary skill in the art would understand that the tape could be modified in any way suitable (e.g., an adhesive comprising an inner hollow channel [Claim 73]) for a particular use or function in a particular microfluidic device (MPEP 2144 (I)). That is, compare the modification of the double-sided adhesive tape, shown by Sharma et al., with the incorporation of a double-sided adhesive tape which comprises an inner hollow opening, as instantly claimed [Claim 73].
One of ordinary skill in the art would have been motivated to have made those modifications, because Sharma et al. teaches that because POC applications are so cost sensitive, effective technologies that can be developed with this constraint hold much potential to be leveraged for other applications as well, especially for custom assay development and academic prototyping. The described POC devices provide the reader with a survey of novel fabrication techniques as alternatives to more conventional, expensive, and time intensive traditional approaches. The described POC devices offer the promise of more rapid phototyping with less investment in capital equipment as well as greater flexibility. The described POC applications represent novel low-cost fabrication technologies that obviate many of the legacy micro and nanofabrication processes (pg. 1313, column 2, last para. thru pg. 1314, lines 1-11). That is, the incorporation of low-cost materials (such as adhesive tape) into the manufacture of microfluidic devices or chips will render said devices or chips more affordable and portable, and, therefore, more available as POC devices to more endusers, including lab personnel and patients themselves, by way of improving said microfluidic devices or chips.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 84 is rejected under 35 U.S.C. §103(a) as being unpatentable over Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, and further in view of Pappas et al. ((2007) Anal. Chim. Acta 601: 26-35), and Krasowska et al. ((2007) Adv. Colloid Interface Sci. 134-135: 138-150).
[This rejection cited in view of Applicant’s amendment.]

Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, do not show: 1) (i) a rare cell bound to the bioactive composition, and (ii) liquid which comprises a bubble, wherein the bubble is configured to disrupt an interaction of the non-fouling surface with the first solid substrate or the second solid surface [Claim 84].

Pappas et al. provides information which would motivate one of ordinary skill in the art to use bubble production in order to release cells enriched on a surface via affinity capture, by way of addressing the limitations of claim 84.
Regarding claim 84, Pappas et al. teaches that another method of cell elution from the column is to use the mechanical force of a small air bubble in the separation column to dislodge cells. Bubble elution, where the air bubble mechanically forces cells from the affinity surface, results in high viability and can also concentrate the cell sample. A specific study shows the elution of affinity captured cells, e.g., erythrocytes, using various approaches. In this study, it was found that a short sequence of five bubbles detached 90% of retained erythrocytes (pg. 32, column 2, para. 1). Like any other separation experiment, a difference in attractive or repulsive forces must be present to select or capture one cell type from another. Differential forces include, among others, hydrophobicity, antigen–antibody affinity, protein–receptor affinity, cell adhesion to various surfaces, and differential sedimentation, among others. Fig. 1 outlines some of the separation formats commonly encountered in the sorting/isolation of cells (pg. 29, column 1, para. 2 and pg. 27, Fig. 1).

That is, Pappas et al. teaches that the cited cell separation techniques (including mechanical methods, such as air bubble separation) are effective with regard to dislodging cells captured by different types of cell-surface interactions, including an interactions based on hydrophobicity and others which may be hydrophilic in nature, such as cell adhesion to surfaces (e.g., as shown by Hong et al. as evidenced by Karp et al.).

Krasowska et al. provides information which would motivate one of ordinary skill in the art to use bubble production in order to disrupt an interaction between the non-fouling surface (e.g., hydrophobic with regard to the lipid non-fouling surface, shown by Hong et al., Karp et al. and Kaladhar et al.) and the first or second solid substrate (e.g., hydrophilic with regard to glass, as shown by Hong et al. and Karp et al.), by way of addressing the limitations of claim 84.
Krasowska et al. reviews the role of hydrophobic/hydrophilic properties, surface roughness and heterogeneity of the solid substrates for wetting film stability and rupture under dynamic conditions. Phenomena occurring during collisions of the rising bubble with solid plates of different surface properties are discussed (pg. 138, Abstract [nexus to Pappas et al.] [disruption of hydrophobic interactions via mechanical methods, including bubble separation]). 
Regarding claim 84, Krasowska et al. teaches that in flotation, particles and bubbles are moving in different directions and they need first to collide for attachment to occur. During the collision the intervening liquid film must rupture and a perimeter of the three phase contact assuring a stable attachment needs to be formed (pg. 144, column 2, last para. and Fig. 6). Stability of a wetting film depends strongly on surface properties of the solid substrate, the attachment probability is related to surface chemistry of solid particles — hydrophobic/hydrophilic characteristics. Due to differences in interaction of the hydrophilic and hydrophobic particles with the colliding bubble a selective separation between hydrophilic and hydrophobic grains is possible.  it is commonly accepted that hydrophobic particles should be attached to the air bubble, while attachment should not occur in the case of the hydrophilic grains (pg. 145, column 1, lines 6-18).

That is, although considered in terms of free flowing hydrophobic and hydrophilic particles, Krasowska et al. shows that an air bubble can be used to separate hydrophobic particles from hydrophilic particles, which mimics the hydrophobic/hydrophilic nature of the interaction between a lipid (i.e., hydrophobic) non-fouling composition in a surface coating and a glass (i.e., hydrophilic) substrate surface, as taught and/or shown by Hong et al., and Karp et al with Kaladhar et al.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the microfluidic chip for selectively enriching rare cells comprising a first substrate, a second substrate, and a surface coating which, in turn, comprises a non-fouling composition and a bioactive composition, as shown by Hong et al. as evidenced by Karp et al. in view of Karp et al., and Kaladhar et al. as evidenced by Johnson et al., as applied to claim 64 above, by supplying an air bubble to: 1) dislodge a rare cell bound to a bioactive compound, as shown by Pappas et al.; and/or 2) disrupt the interaction between the non-fouling surface and the first or second solid substrates (which may include dislodging the bound rare cell), as taught by Krasowska et al., with a reasonable expectation of success, because Pappas et al. teaches that air bubble dislodgement of affinity-captured cells is a commonly-used (mechanical) approach to enriching and then isolating desired cells attached to a specific affinity ligand (MPEP 2143 (I)(G)).
In addition, Krasowska et al. teaches that an air bubble colliding with both hydrophilic and hydrophobic surfaces can separate the hydrophilic surface (as particles, in Krasowska et al.) from the hydrophobic surface (as particles, in Krasowska et al.), because of the (inherent) physical characteristics of the air bubble, the hydrophilic surface and the hydrophobic surface, which result in the formation of particular surface tensions, viscous forces, and molecular forces which contribute to the separation (pg. 144, column 2, Fig. 6) (MPEP 2143 (I)(G)). 
One of ordinary skill in the art would have been motivated to have made that modification, because Pappas et al. teaches that bubble elution, where the air bubble mechanically forces cells from the affinity surface, results in high viability and can also concentrate the cell sample (pg. 32, column 2, para. 1). Therefore, one of ordinary skill in the art of rare cell enrichment and isolation effected by elution from an affinity-based capture system, would be motivated to use a cell isolation method that: 1) preserves cell viability, in the event that the captured rare cells are desired for further study and experimentation; and 2) exhibits a high percentage of cell capture, e.g., other contrasting methods of cell recovery. For example, Pappas et al. teaches that gradient (elution) methods can elute cells with high efficiency but are accompanied by reduced viability and increased sample handling (pg. 32, column 2, para. 1). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 7-11, filed 28 February 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejections, have been fully considered, but they are not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 64 was amended, and new claim 84 was added.

1. Applicant remarks (pg. 8, para. 1 thru 2) that the primary reference of Hong does not teach or suggest "wherein the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition", as recited in amended claim 64. Hong also does not teach or suggest "the surface coating is attached to the solid substrate by a non-covalent interaction", as recited in amended claim 64. Figure 4 of Hong, partially reproduced here, shows a schematic of a device provided by Hong and paragraph [0047] of Hong that describes Figure 4 teaches that "[t]he inset diagram represents immobilized anti-EpCAM through flexible polymer nanolinkers (dendrimers and PEG: blue)." The inset specifically shows that each of the antibody, dendrimer, linker, and channel surface are a covalently bonded to each other.
However, in response to Applicant, it is not clear how Figure 4 and paragraph [0047] of Hong et al. shows that the anti-EpCAM antibody is linked by covalent bonding specifically, since the term ‘covalent’ is not recited on Figure 4 nor in paragraph [0047] cited by Applicant. Also, see the 103 rejection above which addresses the non-fouling, non-covalent binding nature of the SAMs shown by Hong et al.

2. Applicant remarks (pg. 8, para. 3 thru pg. 9, para. 1) that in discussing non-fouling surfaces, Hong discloses at paragraph [107], under the heading "Enhanced controllability of surfaces by covalent immobilization" that "[t]he chemistries described in Figure 5 were developed to achieve non-fouling surfaces and to provide reactive sites for subsequent P-selectin immobilization using oligo( ethylene glycol)-alkanethiols (Prochimia, Poland) on gold coated SPR chips."). When discussing immobilization, Hong specifically states, for example, that covalent immobilization of biologically active species has a number of advantages. Based on the teachings of Hong, a person of skill in the art would not have been led to, nor have had any motivation to, modify the covalent bonds between the antibody, dendrimer, linker, or channel surface to be non-covalent bonds because Hong specifically teaches the advantages of using covalent attachments between the antibody, dendrimer, linker, and channel surface. A person of skill in the art would have had no expectation of success to use non-covalent bonds between the antibody, dendrimer, linker, or channel surface based on the teachings of Hong.
However, in response to Applicant, Hong et al. also teaches other embodiments of the described invention for selectively enriching rare cells, specifically cancer cells, which involve the use of specific non-covalent binding and/or non-fouling substrates which inherently exhibit non-covalent binding characteristics. It is well known that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123). (See Ex Parte Heckmann, Board decision 10490244 (16 August 2018) (MPEP 2123 (I) & (II)). For example, Hong et al. shows methods incorporating  mixed SAM (self-assembled monolayer) of OEG (oligo ethylene glycol)-biotin/OEG-OH mounted onto a surface with streptavidin to create binding sites for biotinylated P-selectin (pg. 25, cont. para. [0107]). The secondary reference of Karp et al. teaches that such a SAM surface is non-fouling, and also teaches that the cell rolling surface can be a lipid layer (i.e., hydrophilic-hydrophilic, as shown by Johnson et al.). (See Karp et al., pg. 4, para. [0044] which states that methods are described in which streptavidin molecules are used to form non-covalent bridges between biotinylated selectins and a mixed SAM of OEG-biotin/OEG-OH (as shown by Hong et al.) and Karp et al., pg. 8, para. [0077] teaches that lipid bilayers have been used in cell rolling studies, such as the cell rolling studies, shown by Hong et al.). 

3. Applicant remarks (pg. 9, para. 2 thru 3) that Karp does not cure the aforementioned deficiencies of Hong. Like Hong, Karp fails to teach or suggest "wherein the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition and the surface coating is attached to the solid substrate by a non-covalent interaction", as recited in amended claim 64. According to paragraph [0047] of Karp, "[a]ny covalent chemistry may be used to covalently attach cell adhesion molecules to a substrate surface ...In general, the bond between the linker moiety and the surface is covalent." Based on the teachings of Hong and Karp, a person of skill in the art would not have been led to, nor have had any motivation to, modify the covalent bond between the cell adhesion molecules and the surface of the substrate because both Hong and Karp specifically teach the advantages of using covalent attachments between the cell adhesion molecules and the surface of the substrate. A person of skill in the art would have had no expectation of success to use noncovalent bonds between the cell adhesion molecules and the surface of the substrate based on the teachings of Hong and Karp.
However, in response to Applicant, as with the reference of Hong et al., Karp et al. also cites non-covalent binding strategies for binding cell adhesion molecules (i.e., a bioactive composition) to a substrate surface. As noted above, Karp et al. describes the non-covalent binding motif of mixed SAM and streptavidin with a biotinylated bioactive composition which is cited in Hong et al. Karp et al. also proposes other non-covalent 
In addition, in response to Applicant, Karp et al. also teaches that cell rolling studies involving the use of selectins and lipid bilayers were performed as far back as 1991 (see Lawrence, MB. and Springer, T.A., the entire contents of which are herein incorporated by reference in their entirety (Lawrence et al. ((1991) Cell 65: 859-873)) (pg. 8, para. [0077]). The secondary reference of Karp et al. as evidenced by Kaladhar et al. specifically cites the use of (bi)lipid cell capture, including the use of phosphatidylcholine which binds non-covalently to a surface substrate. Therefore, one of ordinary skill in the art would consider using a lipid layer non-covalent binding motif instead of the non-covalent binding motif of mixed SAM and streptavidin with a biotinylated bioactive composition, shown by Hong et al., with the reasonably predictable expectation of using the said non-covalently bound surface to attach affinity ligands for rare cell capture.

4. Applicant remarks (pg. 9, last para.) that Gilles and Anastasi fail to cure the abovementioned deficiencies of Hong and Karp. Like Hong and Karp, Gillies and Anastasi fail to teach or suggest "wherein the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition and the surface coating is attached to the solid substrate by a non-covalent interaction", as recited in amended claim 64.
However, in response to Applicant, Anastasi et al. and Gilles et al. were cited to address some of the limitations of claim 67, and the limitations of claim 77, and not intended to cure any purported deficiencies of Hong et al. with regard to the amended instantly-claimed subject matter.

5. Applicant remarks (pg. 10, para. 1 thru 3) that the cell rolling-inducing agent as taught by Hong is not "a nonfouling layer that reduces binding of non-specific cells or adsorption of a serum proteins" as recited in amended claim 64. According to the Office, Hong discloses "a cell rolling-inducing agent [ = non-fouling composition] and a capturing agent[= bioactive composition]." (Office Action, p.8). Applicant disagrees. According to Hong, the "cell rolling-inducing agent is a selectin or a CTC binding fragment of a selectin. In one aspect, the selectin is selected from the group consisting of E-selectin, P-selectin, and L-selectin" ([0011]). Based on Hong's disclosure of cell-rolling and the "cell rolling-inducing agent" being a selectin or CTC binding fragment of a selectin, it is evident that the cell-rolling-inducing agent of Hong binds specifically to cancer cells, and therefore is not a "a non-fouling layer that reduces binding of non-specific cells or adsorption of a serum proteins" as recited in amended claim 64.
However, in response to Applicant, although the cell rolling-inducing agent, shown by Hong et al., is described in some preferred embodiments of Hong et al., it would be akin to a surface that reduces that reduces binding of non-specific cells or adsorption of serum proteins, as amended instant claim 64 describes a non-fouling composition, because the cell rolling-inducing agent is specifically binding cancer cells (and no other cell types). On the other hand, the newly-cited 103(a) rejection above shows that a non-covalent binding motif, as shown by Karp et al. as evidenced by Kaladhar et al, could be used in the microfluidic chip, shown by Hong et al., to replace the recited non-covalent embodiment, shown by Hong et al. (See 103(a) rejection above.)

5. Applicant remarks (pg. 11, para. 1-3) that Claims 72-76 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hong et al. in view of Karp et al., Anastasi et al., and Gillies et al., as applied to claims 64-71 and 77-82 above, and further in view of Hwang et al. and Sharma et al. Hwang fails to cure the abovementioned deficiencies of Hong, Karp, Gillies and Anastasi. Like Hong, Karp, Gillies and Anastasi, Hwang fails to teach or suggest "wherein the non-fouling composition of the surface coating is non-covalently associated with the bioactive composition and the surface coating is attached to the solid substrate by a non-covalent interaction", as recited in amended claim 64.
However, in response to Applicant, the references of Hwang et al. and Sharma et al. were cited to dependent claims 72-76, which describe the use of an adhesive for bonding the first solid substrate to the second solid substrate, and does not relate to the non-fouling composition.

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651        

/OLIVIA M. WISE/           Primary Examiner, Art Unit 1631